DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8 and 21-32 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 21-26 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (Chae) (US 2010/0133599 A1 now US 8,541,831 B2).
	In regards to claim 1, Chae (Figs. 2A-5, 14F and associated text) discloses an interconnect structure (item CR) comprising: a plurality of first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F), wherein the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) are arranged along a direction to form a row, and the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) are grouped into a first group, a second group and an n.sup.th group, and n is an integer equal to or greater than 2; a plurality of (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F), wherein the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) are arranged along the direction to form a row parallel to the row formed by the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F), and the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) are grouped into a first group, a second group and an n.sup.th group; and a plurality of first conductive lines disposed in a first layer (item LSL), a plurality of second conductive lines (item WL) disposed in a second layer and a plurality of n.sup.th conductive lines (items WL) disposed in an n.sup.th layer, wherein the first layer (item LSL or first WL), the second layer (first or second item WL) and the n.sup.th layer (second or third item WL) are stacked to form a multi-layered structure (items LSL plus WL’s plus USL), wherein the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) and the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) are disposed over the first layer (item LSL), the second layer (item WL) and the n.sup.th layer (item WL), each of the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) in the first group is electrically connected to one of the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) in the first group by one of the first conductive lines (items LSL or WL) in the first layer and electrically isolated (by way of items 110, 210, SP, 230, 240, Figs. 5, 14F) from the second pads in the second group and the nth group, each of the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) in the second group is electrically connected to one of the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) in the second group by one of the second conductive lines (items LSL or WL) in the second layer and electrically isolated (by way of items 110, 210, SP, 230, 240, Figs. 5, 14F) from the second pads in the first group and the nth group, each of the first pads, and each of the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) in the n.sup.th group is electrically connected to one of the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) in the n.sup.th group by one of the n.sup.th conductive lines (second or third item WL counting from the bottom) in the n.sup.th layer and electrically isolated (by way of items 110, 210, SP, 230, 240, Figs. 5, 14F) from the second pads in the first group and the second group.  Examiner notes the supporters, items SP and 230, can be made of a dielectric material (paragraph 10).  Items 110, 210 and 240 are also made of a dielectric material.
	In regards to claims 2 and 22, Chae (Figs. 2A-5, 14F and associated text) discloses wherein the first pads (item GWL on the left and right) are separated from each other by a first distance, the second pads (item GWL on the left and right) are separated from each other by a second distance, at least one of the first pads (item GWL on the left) is adjacent to one of the second pads (item GWL on the right), and the at least one of the first pads (item GWL on the left) is separated from the adjacent second pad (item GWL on the right) by a third distance greater than the first distance and the second distance.
	 In regards to claims 3 and 23, Chae (Figs. 2A-5, 14F and associated text) discloses wherein a sum of widths of the first conductive lines (items LSL or first WL) in the first layer is less than the third distance, a sum of widths of the second conductive lines (first of second item WL counting from the bottom) in the second layer is less than the third distance, and a sum of widths of the n.sup.th conductive lines (second or third item WL counting from the bottom) in the n.sup.th layer is less than the spacing distance.
	In regards to claim 4, Chae (Figs. 2A-5, 14F and associated text) discloses wherein the second layer (first or second item WL counting from the bottom) is disposed over the first layer (items LSL or first WL), and the n.sup.th layer (second or third item WL) is disposed over an (n−1).sup.th layer (first or second item WL).
	In regards to claim 6, Chae (Figs. 2A-5, 14F and associated text) discloses a plurality of first conductive pillars (item CT) electrically connecting one of the first pads (item GWL) in the first group to one of the first conductive lines (items LSL or WL) and to one of the second pads (item GWL) in the first group; a plurality of second conductive pillars (item CT) electrically connecting one of the first pads (item GWL) in the second group to one of the second conductive lines (first or second item WL) and to one of the second pads (item GWL) in the second group; and a plurality of n.sup.th conductive pillars (item CT) electrically connecting one of the first pads (item GWL) in the n.sup.th group to one of the n.sup.th conductive lines (second or third item WL counting from the bottom) and to one of the second pads (item GWL) in the n.sup.th group, wherein the first conductive pillars (item CT) include a first functional portion, the second conductive pillars (item CT) include a second functional portion, the n.sup.th conductive pillars (item CT) include an n.sup.th functional portion, a height of the first functional portion, a height of the second functional portion and a height of the n.sup.th functional portion are different from each other.
	In regards to claim 21, Chae (Figs. 2A-5, 14F and associated text and items) discloses an interconnect structure comprising: a plurality of first pads (items GWL on the left, Fig. 4) (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F), wherein the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) are arranged along a direction to form a row, and the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) are grouped into a first group, a second group and an n.sup.th group, and n is an integer equal to or greater than 2; a plurality of second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F), wherein the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) are arranged along the direction to form a row parallel to the row formed by the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F), and the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) are grouped into a first group, a second group and an n.sup.th group; a multi-layered structure (items LSL plus WL’s plus USL) comprising a first layer (item LSL or first item WL), a second layer (first or second item WL) over the first layer (item LSL or first item WL), and an nth layer (second or third item WL) over an n-1th layer (first or second item WL); a plurality of first conductive lines disposed in the first layer; a plurality of second conductive lines disposed in the second layer over the first layer; and a plurality of nth conductive lines disposed in the nth layer over the n-1th layer, wherein the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) and the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) are disposed over multi-layered structure, each of the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) in the first group is electrically connected to one of the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) in the first group by one of the first conductive lines in the first layer and electrically isolated (by way of items 110, 210, SP, 230, 240, Figs. 5, 14F) from the second pads in the second group and the nth group, each of the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) in the second group is electrically connected to one of the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) in the second group by one of the second conductive lines in the second layer and electrically isolated (by way of items 110, 210, SP, 230, 240, Figs. 5, 14F) from the second pads in the first group and the nth group, and each of the first pads (items GWL on the left, Fig. 4, items BL on the left Fig. 5, items 275 on the left Fig. 14F) in the nth group is electrically connected to one of the second pads (items GWL on the right, Figs. 4, 5, items 275 on the right Fig. 14F) in the nth group by one of the nth conductive lines in the nth layer and electrically isolated (by way of items 110, 210, SP, 230, 240, Figs. 5, 14F) from the second pads in the first group and the second group.  Examiner notes the supporters, items SP and 230, can be made of a dielectric material (paragraph 10).  Items 110, 210 and 240 are also made of a dielectric material.
	In regards to claim 24, Chae (Figs. 2A-5, 14F and associated text and items) discloses a plurality of first conductive pillars (item CT) electrically connecting one of the first pads in the first group to one of the first conductive lines, and electrically connecting one of the second pads in the first group to the one of the first conductive lines; a plurality of second conductive pillars (item CT) electrically connecting one of the first pads in the second group to one of the second conductive lines, and electrically connecting one of the second pads in the second group to the one of the second conductive lines; and a plurality of nth conductive pillars (item CT) electrically connecting one of the first pads in the nth group to one of the nth conductive lines, and electrically connecting one of the second pads in the nth group to the one of the nth conductive lines, wherein the first conductive pillars (item CT) include a first functional portion, the second conductive pillars (item CT) include a second functional portion, the n“ conductive pillars (item CT) th functional portion, a height of the first functional portion, a height of the second functional portion and a height of the nth functional portion are different from each other.
	In regards to claim 25, Chae (Figs. 2A-5, 14F and associated text and items) discloses wherein the first conductive pillars (item CT) include a first dummy portion, the second conductive pillars (item CT) include a second dummy portion, the nth conductive pillars (item CT) include an nth dummy portion, a height of the first dummy portion, a height of the second dummy portion and a height of the nth dummy portion are different from each other.
	In regards to claim 26, Chae (Figs. 2A-5, 14F and associated text and items) discloses wherein a sum of the heights of the first functional portion and the first dummy portion of the first conductive pillar, a sum of the heights of the second functional portion and the second dummy portion of the second conductive pillar, and a sum of the heights of the nth functional portion and the nth dummy portion of the nth conductive pillar are the same.
	In regards to claim 29, Chae (Figs. 2A-5, 14F and associated text and items, see rejections of claims 1 plus 6 and 21 plus 24 above) discloses an interconnect structure comprising: a plurality of first pads, wherein the first pads are arranged along a direction to form a row, and the first pads are grouped into a first group, a second group and an nth group, and n is an integer equal to or greater than 2; a plurality of second pads, wherein the second pads are arranged along the direction to form a row parallel to the row formed by the first pads, and the second pads are grouped into a first group, a second group and an n® group; a multi-layered structure comprising a first layer, a second layer over the first layer, and an nth layer over an n-1th layer; a plurality of first conductive lines disposed in the first layer; a plurality of second conductive lines disposed in the second layer over the first layer; a plurality of nth conductive th layer over the n-1th layer; a plurality of first conductive pillars electrically connecting one of the first pads in the first group to one of the first conductive lines, and electrically connecting one of the second pads in the first group to the one of the first conductive lines; a plurality of second conductive pillars electrically connecting one of the first pads in the second group to one of the second conductive lines, and electrically connecting one of the second pads in the second group to the one of the second conductive lines; and a plurality of nth conductive pillars electrically connecting one of the first pads in the nth group to one of the nth conductive lines, and electrically connecting one of the second pads in the nth group to the one of the nth conductive lines, wherein each of the first pads in the first group is electrically connected to one of the second pads in the first group by one of the first conductive lines in the first layer, each of the first pads in the second group is electrically connected to one of the second pads in the second group by one of the second conductive lines in the second layer, and each of the first pads in the nth group is electrically connected to one of the second pads in the nth group by one of the nth conductive lines in the nth layer.
	In regards to claim 30, Chae (Figs. 2A-5, 14F and associated text and items) discloses wherein each of the first conductive pillar, the second conductive pillars and the nth conductive pillars has a same height.
	In regards to claim 31, Chae (Figs. 2A-5, 14F and associated text and items) discloses wherein the first conductive pillars include a first functional portion, the second conductive pillars include a second functional portion, the nth conductive pillars include an nth functional portion, a height of the first functional portion, a height of the second functional portion, and a height of the nth functional portion are different from each other.
	In regards to claim 32, Chae (Figs. 2A-5, 14F and associated text and items) discloses wherein the first conductive pillars include a first dummy portion, the second conductive pillars include a second dummy portion, the nth conductive pillars include an nth dummy portion, a height of the first dummy portion, a height of the second dummy portion, and a height of the nth dummy portion are different from each other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Chae) (US 2010/0133599 A1 now US 8,541,831 B2) in view of Ganesan et al. (Ganesan) (US 2019/0172778 A1).
	In regards to claims 7 and 27, Chae (Figs. 2A-5, 14F and associated text) does not specifically disclose wherein at least one of the first pads comprises a subsidiary line extending along a second direction, and the second direction is different from the first direction.
(Fig. 8B and associated text) discloses wherein at least one of the first pads (item P1) comprises a subsidiary line (not labeled) extending along a second direction, and the second direction is different from the first direction.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chae with the teachings of Ganesan for the purpose of an electrical connection, spacing and connection configurations.
Claims 8 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Chae) (US 2010/0133599 A1 now US 8,541,831 B2) in view of Rakshani (EP 1391927 A2).
	In regards to claims 8 and 28, Chae (Figs. 2A-5, 14F and associated text) does not specifically discloses wherein the first pads in each group include a first subordinate pad, a second subordinate pad and an n.sup.th subordinate pad sequentially arranged along the direction, the second pads in each group include a first subordinate pad, a second subordinate pad and an n.sup.th subordinate pad sequentially arranged along the direction, and the first subordinate pad of the first pads in each group is electrically connected to the first subordinate pad of the second pads in each group, the second subordinate pad of the first pads in each group is electrically connected to the second subordinate pad of the second pads in each group, and the n.sup.th subordinate pad of the first pads in each group is electrically connected to the n.sup.th subordinate pad of the second pads in each group.
	Rakshani (Figs. 3A, 3B, 5 and associated text) discloses concentric pads.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 7, 2022